Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 13, 14, 18, 19, and 20
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Rejections Withdrawn
Rejections to claims 18, 19, and 20 under 35 U.S.C. 101 are withdrawn based on the
Amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US20170083830 Al) in view of Eklund et al. (US2009/0228160Al; hereinafter “Eklund”).

Regarding claim 1, Bates teaches a method of generating an … fault prediction classifier, the method comprising (Para 0057: “The training at stage 1025 involves creating a failure agent that takes in the sensor data in the training set and, using machine learning, parameters of the failure agent are adjusted such that the failure agent successfully predicts the identified failures before the failures occur.” Para 0002: “The systems and methods disclosed herein relate to preventing failure in industrial equipment and other plant assets.” Para 0014: “The disclosure also is directed to a system for performing operations relating to anomaly detection for at least one unit of equipment.” The method performs fault predictions of an industrial equipment. This method can be valid for aircraft components when aircraft data is used in the method. Aircraft will be taught by Eklund at the end of this claim.)
(Para 0012: “The system includes a memory and a processor coupled to the memory. The processor is configured by computer code to receive sensor data relating to the unit of equipment and to receive failure information relating to equipment failures. The processor is further configured to analyze the sensor data in view of the failure information in order to develop at least one learning agent for performing failure signature recognition with respect to the at least one unit of equipment.” The sensor data of equipment is received including failure information. These input data are feature vectors when analyzed for failure detection. The data used in Bates is from an industrial equipment. Data on aircraft will be taught by Eklund at the end of this claim.)
receiving fault data indicating timing of a plurality of faults, the fault data distinct from the input data (Para 0077: “At stage 1110, the failure signature recognition component 210 uses the failure agents in the failure/anomaly agent database to compare current trend data to known failure signatures.” Para 0009: “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment and second code for causing the computer to receive failure information relating to equipment failures.” “FIG. 7 illustrates a time history of a failure condition of two sensors exhibiting a failure condition that can be characterized by a non-memory type of learning agent.” Besides input data, a failure information data is also received. The fault information data also contain time history.)
labeling each feature vector of the plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault of the plurality of faults as indicated by (Para 0087: “…the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions. In one aspect, the anomaly detection component 220 utilizes a Kohonen self organizing map (SOM) to perform the analysis at stage 1225.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Para 0022: “FIG. 6 depicts an exemplary time history used to tune a failure recognition system to provide a desired P-F interval between an identified potential failure condition and a resulting actual failure condition.” This means Fig. 6 gives an example of how potential failure interval in time can be produced to advise input data or measurement that corresponds to a potential failure region in time. Therefore, a cutoff or threshold point or region with respect to time can be established based on occurrence of fault or proximity to occurrence of fault for feature vectors to say if input feature vectors fall within that region, they can be labelled as non-normal, otherwise they can be labelled as normal.)
determining, for each feature vector of a subset of the plurality of feature vectors, a probability that [[the]]a label associated with the feature vector is correct (Para 0092: “The way Anomaly Detection works is, it compares the error E of the current classification to the maximum error detected on the Training DataSet, E'. If E exceeds E' by a factor T, known as the Anomaly Threshold, then an Anomaly Alert is generated. Whenever an Anomaly is detected and determined to be a valid predictor of a fault, a supervised learning profile (Failure Signature Recognition) agent is created to learn the specifics of the new signature, and flagged with extra metadata about the specifics of the fault and remedy.” The method will determine the validity of current classification label (anomaly or normal) of a feature by calculating the probability and comparing it with the anomaly threshold.) wherein the subset includes feature vectors having labels that indicate the first label value (Para 0088: “The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points. An anomaly agent is trained to detect an anomaly when the current operating state of a piece of equipment is outside of the first group 910 and the second group.” Feature vector belonging to first data points will be labelled normal (or first label value) if it falls inside the operating state of the region of that feature vector
reassigning labels of one or more feature vectors of the subset, the one or more feature vectors having a probability that fails to satisfy a probability threshold (Para 0092: “The way Anomaly Detection works is, it compares the error E of the current classification to the maximum error detected on the Training DataSet, E'. If E exceeds E' by a factor T, known as the Anomaly Threshold, then an Anomaly Alert is generated. Whenever an Anomaly is detected and determined to be a valid predictor of a fault, a supervised learning profile (Failure Signature Recognition) agent is created to learn the specifics of the new signature, and flagged with extra metadata about the specifics of the fault and remedy. In this format, the system goes from anomalies to failure signatures (with improved recommended corrective action).” Labels are reassigned from anomaly to failure if it fails to satisfy anomaly threshold.)
after reassigning the labels of the one or more feature vectors, training an aircraft fault prediction classifier using supervised training data including the plurality of feature vectors and the labels associated with the plurality of feature vectors (Para 0056: “If multiple failures were identified in the training data set, separate failure agents can be trained for each fault. For example, one might be trained on a bearing failure, and another on a motor failure, which might have different signatures.” Failure agent are created based on the type of failure and the model is trained accordingly. In other words model is trained with the data associated with the failure label it has.) the aircraft fault prediction classifier configured to predict occurrence of a second fault of an aircraft using second sensor data of the aircraft (Para 0057: “The training at stage 1025 involves creating a failure agent that takes in the sensor data in the training set and, using machine learning, parameters of the failure agent are adjusted such that the failure agent successfully predicts the identified failures before the failures occur.” After training, model can predict the next failure (second failure) before it occurs).
Bates does not explicitly teaches aircraft.
Eklund, however, teaches aircraft (Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the fault prediction method of Bates with the aircraft data of (Eklund, Para 0027, Para 0030).

Regarding claim 2, Bates and Eklund teach the method of claim 1. 
Bates also teaches wherein the one or more feature vectors are within the threshold temporal proximity to the occurrence of the fault (Para 0014: “The processor is also configured to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment. In addition, the processor is configured to train an anomaly agent to detect an anomaly when a current operating state of the at least one unit of equipment is outside of the one or more normal operating states.” Normal operating state are determined as threshold for fault detection. Sensor values are evaluated against the threshold (or normal operating state) to know which feature vectors or sensor data falls inside or outside the threshold.).

Regarding claim 3, Bates and Eklund teach the method of claim 1.
Eklund also teaches wherein the aircraft fault prediction classifier comprises a random forest classifier (Para 0025: “In one embodiment, however, a random forest classification technique is utilized to select the features from the data set. The output of the model 14 may be utilized for predicting an impending fault. In other words, the output of the model can determine the likelihood of a fault during an upcoming operational sequence, such as during the next flight.” Random forest classification model may be selected as an aircraft fault prediction model.).
Before effective filing dates of the invention it would have been obvious to one of ordinary skill in the art to combine the predictor model and threshold setting of Bates with the random forest classifier of Eklund to make a fault prediction classifier to result in considerable savings by reducing unscheduled maintenance which may otherwise be necessary if a fault unexpectedly occurs (Eklund, Para 0003).

Regarding claim 4, Bates and Eklund teach the method of claim 1.
Bates also teaches further comprising training a probability predictor to determine the probability associated with each feature vector (Para 0093: “In addition to the Kohonen SOM methodology, a second training methodology that can be used at stage 1225 uses Gaussian probabilities…The Gaussian algorithm fits a probability distribution to each tag (variable) in the Training DataSet, estimating the mean u and standard deviation a from the data.” Gaussian methodology can also be used for training the probability predictor model by creating or fitting the probability distribution for each feature or variable.).

Regarding claim 5, Bates and Eklund teach the method of claim 4.
Eklund also teaches wherein the probability predictor comprises a random forest regression predictor (Para 0027: “Different types of models have been developed and may be employed by the methods, apparatus and computer program product of embodiments of the present invention including a random forest classification method. Other types of models include neural networks, such as generalized regression neural networks, logistic regression models as well as other machine learning techniques.” Para 0028: “The output of the model 14 may be utilized for predicting an impending fault. In other words, the output of the model can determine the likelihood of a fault during an upcoming operational sequence, such as during the next flight.” The model used for predicting a fault may use random forest and other types which comprises neural network and regression techniques.).
Same motivation to combine the teachings of Bates and Eklund as claim 3.

Regarding claim 6, Bates and Eklund teach the method of claim 1.
Bates also teaches further comprising refraining from relabeling feature vectors that have labels indicating the second label value or feature vectors of the subset having probabilities that satisfy the probability threshold (Para 0095: “After the probability is calculated for each tag for a given time step, these probabilities are multiplied together to get the overall probability (based on assumption of independence of the random variables for each tag). The probability (P, returned by f(x)) is compared to the minimum baseline probability calculated from the Training DataSet (P'). If P is smaller than P' by a factor T, known as the Anomaly Threshold, then the new tag data is considered to be an anomaly, and an Anomaly Alert is generated.” If the probability of a given feature does not satisfy its probability threshold, it is labelled as anomaly. In other words, if it satisfies the probability threshold, it is not relabeled as anomaly.).

Regarding claim 7, Bates and Eklund teach the method of claim 1.
(Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment.” Para 0041. Feature state (normal or failure) of a feature vector (pressure or temperature) is analyzed over sample time periods.) 
wherein one latent feature state value corresponds to one sample time period (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states.” Para 0041: “For example, the anomaly detections component 220 can look at temperature and pressure time histories and identify abnormal measurements based on trained learning agents.” Feature state (normal or failure) of feature vector (temperature and pressure) corresponds to a sample time period when it is analyzed.).

Regarding claim 8, Bates and Eklund teach the method of claim 7.
Bates also teaches wherein the latent feature state values correspond to clusters in an j-dimensional feature space, and wherein j is [[the]] a number of types of sensor variables in the sensor data (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis provides the normal operating state of two feature vector).

Regarding claim 9, Bates and Eklund teach the method of claim 8. 
Bates also teaches further comprising performing a clustering operation on the sensor data to group the sensor data into the latent feature state values (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis groups the sensor data into operating region or state of a feature vector.).

Regarding claim 10, Bates and Eklund teach the method of claim 7. 
Bates also teaches wherein determining a first feature vector of the plurality of feature vectors comprises determining a first sequence of latent feature state values within a first set of sample time periods of a first time period (Para 0089: “The Kohonen Self-Organizing Map (SOM) methodology essentially clusters tag data for each time step into an output, which can be thought of as an operating state.” The cluster diagram makes clusters of data corresponding to specific feature vector which will determine the operating state (normal boundary) of each feature vector over a time period.) and wherein each element of the first feature vector includes a corresponding latent feature state value of the first sequence (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” For example sensor data related to first feature vector (temperature) forms a cluster where each element of first feature belongs, which defines their normal operating state.).

Regarding claim 11, Bates and Eklund teach the method of claim 1.
Eklund also teaches further comprising executing the aircraft fault prediction classifier during operation of the aircraft to generate a prompt indicating the predicted occurrence of the second fault and a particular repair associated with the predicted occurrence of the second fault (Para 0010: “If the prediction occurs sufficiently in advance of the likely occurrence of the fault, maintenance can be scheduled in an economic and efficient manner, ensuring the availability of the resources required for the repair, such as parts, mechanics and service bays. However, if the fault is imminent, e.g., a fault which will likely occur during any one of the next few operational sequences, such as the next few flights, the aircraft is generally removed from service such that the cost associated with cancelled or delayed flights may still be incurred even though the prognostic system predicted the occurrence of a fault. Aircraft fault prediction classifier can be executed during flight operation as well.).


Regarding claim 12, Bates and Eklund teach the method of claim 1.
Eklund also teaches further comprising executing the aircraft fault prediction classifier during operation of the aircraft to reorganize a repair schedule based on a particular repair associated with the predicted occurrence of the second fault (Para 0029: “Conventionally, an output of a model that is indicative of the likely occurrence of a fault, e.g., FDE, during the next flight would have caused the aircraft to be taken out of service for maintenance…However, the manifestation of other types of faults, such as at least some of the faults caused by engine component performance deterioration, can be postponed by altering the characteristics of the upcoming operational sequence, thereby avoiding the occurrence of the fault during the upcoming operational sequence and permitting maintenance to be scheduled in a more economic and efficient manner, thereby avoiding the adverse financial consequences associated with cancellation or delay of the upcoming operational sequence.” Aircraft fault predictor model gives the prediction of the fault and depending on the severity of the fault a repair or maintenance scheduled can be organized or revised or reorganized.).
Same motivation to combine the teachings of Bates and Eklund as claim 3.

Regarding claim 13, Bates and Eklund teach the method of claim 1.
But Bates does not explicitly teach wherein receiving the input data comprises receiving the sensor data and generating the plurality of feature vectors, wherein the plurality of feature 
Eklund, however, teaches wherein receiving the input data comprises receiving the sensor data and generating the plurality of feature vectors, wherein the plurality of feature vectors comprise sequences of latent state feature values, and wherein generating the plurality of feature vectors reduces the size of the sensor data (Fig. 1 shows the feature extraction process from the input data. Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc.” Para 0024: “In order to effectively process the data to predict a fault, the parametric and non-parametric data may be transformed and subjected to a feature extraction process 10. The type of transformation and feature extraction will be dependent, in part, upon the type and form of the data, but a wide variety of suitable transformation and feature extraction processes are known to those skilled in the art. With respect to parametric data, for example, the transformation and feature extraction processes may initially remove outliers from the data, such as by Winsorization or the like, and the remaining data may then be smoothed, such as by use of an exponentially weighted moving average time series filter.” Input data are received from sensors and features are selected from the data. While processing the data, outliers are other irrelevant data are removed thereby reducing the size of the sensor data.).
Same motivation to combine the teachings of Bates and Eklund as claim 3.

Regarding claim 14, Bates teaches a system comprising: a processor and a memory coupled to the processor and storing instructions executable by the processor to perform operations comprising (Para 0012: “In a further aspect the disclosure pertains to a system for performing failure signature recognition training for at least one unit of equipment. The system includes a memory and a processor coupled to the memory.” Para 0099: “In one aspect the disclosure relates to a computer program product including a non-transitory computer readable medium having code stored therein for causing a computer to perform failure signature recognition training for at least one unit of equipment.”)
Other limitations of claim 14 are substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, Bates and Eklund teach the method of claim 14.
Bates also teaches wherein the plurality of feature vectors include sequences of latent feature state values over a plurality of sample time periods (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment.” Para 0041. Feature state (normal or failure) of a feature vector (pressure or temperature) is analyzed over sample time periods.) 
wherein one latent feature state value corresponds to a sample time period (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states.” Para 0041: “For example, the anomaly detections component 220 can look at temperature and pressure time histories and identify abnormal measurements based on trained learning agents.” Feature state (normal or failure) of feature vector (temperature and pressure) corresponds to a sample time period when it is analyzed.)
wherein the latent feature state values correspond to a cluster in a feature space (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis provides the normal operating state of two feature vector.).

Regarding claim 16, Bates and Eklund teach the method of claim 14.
Eklund also teaches further comprising the aircraft, wherein the processor is configured to execute the aircraft fault prediction classifier (Para 0027: “Referring now to FIG. 1, the operations for predicting and avoiding a fault in accordance with one embodiment of the present invention are depicted. While the method, apparatus and computer program product of the present invention may be utilized to predict faults in various types of systems such as medical devices, power generation turbines, etc., the method, apparatus and computer program product will be described in conjunction with the prediction of a fault in an aircraft engine by way of example, but not limitation.”).


Regarding claim 17, Bates and Eklund teach the method of claim 16.
Eklund also teaches further comprising one or more sensors configured to monitor the aircraft to generate the second sensor data (Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc… The parametric data is generally collected from the sensor on a relatively continuous basis over a period of time, such as over the entire operational period of the aircraft engine or within one or more predefined intervals during the operational period of the aircraft engine.” Data from one or more sensors monitoring the aircraft are received.).
Same motivation to combine the teachings of Bates and Eklund as claim 3.

Regarding claim 18, it is substantially similar to claim 14 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Bates and Eklund teach the method of claim 18. 
Bates also teaches wherein the plurality of feature vectors are based at least in part on historical data including at least some data with corresponding fault indications (Para 0008: “Aspects of the disclosure relate to failure signature recognition for learning when failures take place by analyzing historical data and identifying signatures in the data indicative of coming failure.” Historical data indicative of failure are analyzed which will form features to generate model.).

Regarding claim 20, Bates and Eklund teach the method of claim 18.
Eklund also teaches wherein the second sensor data comprises real-time or near real-time sensor data that is generated during operation of the aircraft (Para 0023: “The historic data is generally employed to train the models, which are described below. The historic data may be either real data from prior operational sequences and/or data from model simulations… While various types of data can be provided regarding an upcoming flight, such as the next flight, data sufficient to forecast the throttle angle at takeoff and the forecasted ambient temperature may be provided in one embodiment.” Besides historical data, real-time data from next flight data is also used in the analysis.).
Same motivation to combine the teachings of Bates and Eklund as claim 3.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. They have been discussed and addressed below. Claims 1, 14, and 18 have been amended by the applicant to address 35 U.S.C. 103 rejections in previous Office Action. They have been addressed in 35 U.S.C. 103 rejection section in this Office Action.



Applicant arguments (Applies to claims 1-13, 14-17, and 18-20)
Applicant made an argument that cited references do not teach the claim limitations. They presented an example of a limitation for claims 1-13, 14-17, and 18-20. Their example limitation which they believe is not taught by the cited references is: “labeling each feature vector of a plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault of a plurality of faults as indicated by fault data.” The full arguments is shown below.
The cited portions of Bates and Eklund fail to disclose the specific combination of claim 1. For example, the cited portions of Bates and Eklund do not disclose labeling each feature vector of a plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault of a plurality of faults as indicated by fault data, as in claim 1.
Bates describes a system for performing failure signature recognition training for a piece
of equipment. See Bates, Abstract. The system receives sensor data relating to the piece of
equipment and failure information relating to equipment failures. See Bates, Abstract. The
failure information includes work order histories for the piece of equipment identifying. equipment failures. See Bates, paragraph [0033]. The cited portions of Bates are silent
regarding labeling feature vectors based on their temporal proximity to the work order histories. In rejecting claim 1, the Office points to paragraph [0088] as teaching the labeling step of claim 1. See Office Action, page 5. The cited portions of paragraph [0088] describe that an anomaly agent is trained to detect an anomaly when the current operating state of a piece of equipment is outside a first group of data point and a second group of data points. See Bates, paragraph [0088]. Therefore, the cited portions of Bates are describing identifying an anomaly 
Eklund describes a system for predicting an impending fault. See Eklund, Abstract. A
plurality of features is provided to at least one model. See Eklund, Abstract. The plurality of
features is processed with the at least one model to determine a likelihood of a fault during the
upcoming operational sequence. See Eklund, Abstract. The cited portions of Eklund are silent
regarding labeling each feature vector of a plurality of feature vectors based on a temporal
proximity of the feature vector to occurrence of a fault of a plurality of faults as indicated by
fault data, as in claim 1.
Therefore, the cited portions of Bates and Eklund, individually or in combination, fail to
disclose at least one element of claim 1. Hence, claim 1 is allowable. Claims 2-13 are allowable at least by virtue depending from an allowable claim. 
For claims 14-17, and 18-20 Applicant makes the same reasoning (as above) to allow claims 14-17, and 18-20.

Examiner’s Response to Argument:
In Spec Para 0018, feature labeling method based on temporal proximity is explained as “…feature vectors corresponding to time periods within a particular range of a fault (e.g., three 
It is clear that feature vectors are labelled as either precursors or normal based on their time period that fall within range of faults. In other words, if a corresponding time period of a feature vector is within a certain region of fault occurrence, the feature vector can be labelled as precursor and if corresponding time period of a feature vector falls outside that region the feature vector can be labelled as “normal”
Para 0087 in Bates states that “the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions. In one aspect, the anomaly detection component 220 utilizes a Kohonen self organizing map (SOM) to perform the analysis at stage 1225.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Also Para 0022 states that “FIG. 6 depicts an exemplary time history used to tune a failure recognition system to provide a desired P-F interval between an identified potential failure condition and a resulting actual failure condition” This means Fig. 6 gives an example of how potential failure interval in time can be produced to advise input data or measurement that corresponds to a potential failure region in time. Therefore, a cutoff or threshold point or region with respect to time can be established based on occurrence of fault or proximity to occurrence of fault for feature vectors .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Q.I/ 
Examiner 
Art unit 2123
03/28/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123